Citation Nr: 1524164	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  04-16 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Whether an overpayment of Chapter 30 educational assistance benefits in the calculated amount of $33,002.80 for the period from June 1999 to October 2002 was properly created. 

2. Entitlement to waiver of the recovery of overpayment of Chapter 30 educational assistance benefits in the calculated amount of $33,002.80.


REPRESENTATION

Veteran represented by:	Donald C. Hill, Attorney


ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran served on active duty from July 1973 to June 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that the Veteran had received an overpayment of education benefits in the amount of $33,002.80. The Veteran subsequently perfected an appeal as to the validity of that debt. Jurisdiction was transferred during the pendency of the appeal to the RO in Manila, the Republic of the Philippines.

The Board denied the Veteran's appeal in a July 2010 decision, and the Veteran then appealed the Veteran's decision to the Court of Appeals for Veteran's Claims (Court). The Court in a October 2011 Memorandum Decision vacated the Board's decision and remanded the matter back to the Board.


FINDING OF FACT

With resolution of the benefit of the doubt in the Veteran's favor, the record does not contain sufficient evidence indicating that the Veteran was paid for classes that he failed to attend.


CONCLUSIONS OF LAW

1. The overpayment of Chapter 30 educational assistance benefits in the amount of $33,002.80 was not properly created. 38 U.S.C.A. §§ 3002, 3011 (West 2014); 
38 C.F.R. §§ 21.7020, 21.7070, 21.7144, 21.7153 (2014).
 
2. The issue of entitlement to a waiver of recovery of the overpayment of educational assistance benefits in the calculated amount of $33,002.80 is dismissed. U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2014). 

However, the VCAA regulations are not applicable to claims involving overpayment of educational assistance benefits such as the one decided here. See Barger v. Principi, 16 Vet. App. 132 (2002). In any event, in light of the favorable decision as it relates to the issue of the whether this debt was validly created, no further discussion of notification or assistance is necessary at this point.

Whether Overpayment was Properly Created

The Veteran is challenging the validity of an overpayment of educational assistance benefits in the amount of $33,002.80. 

The law provides that VA will approve and will authorize payment of educational assistance for an individual's enrollment in any course or subject which a State approving agency has approved and which forms a part of a program of education as defined by 38 C.F.R. § 21.7020(b)(23) . See also 38 U.S.C.A. § 3002(3) and 38 C.F.R. § 21.7120. A program of education, in pertinent part, is any unit course or subject or combination of courses or subjects, which is pursued at an educational institution. 38 C.F.R. § 21.7020(b)(23) . 

In order to receive educational assistance for pursuit of program of education, an individual must maintain satisfactory attendance. 38 C.F.R. § 21.7153(c). VA will discontinue educational assistance if the individual does not maintain satisfactory attendance. Id. Attendance is unsatisfactory if the individual does not attend according to the regularly prescribed standards of the educational institution in which he is enrolled. Id. The amount of overpayment of educational assistance paid to a veteran constitutes a liability of that veteran. 38 C.F.R. § 21.7144(b). 

The record reflects that the Veteran received basic educational assistance benefits under the provisions of Chapter 30 while attending Ramon Magsaysay Technological University (RMTU) between June 1999 and October 2002. The RO calculated the total amount of assistance benefits administered during this period as being $33,002.80. 

The evidence suggests that certain veterans were involved in a complicated scheme at RMTU, wherein the school would give the veterans credit for classes they failed to attend in return for financial and material gifts from the veterans. VA initially determined that the Veteran was a participant, did not attend classes at RMTU, and was not entitled to any educational assistance benefits for his attendance at RMTU. 

Having carefully reviewed the record, and with resolution of the doubt in the Veteran's favor as mandated by law, the Board finds that the record does not contain sufficient evidence to indicate that the Veteran, himself, was an active participant in the scheme. Therefore, the Board finds that the overpayment of Chapter 30 educational assistance benefits in the amount of $33,002.80 was not properly created. 

As there was no overpayment, the issue of a waiver of the recovery of overpayment of Chapter 30 educational assistance benefits in the calculated amount of $33,002.80is moot.

The present decision is based on the record in this appeal, and carries no precedential weight as to any other pending cases. 38 C.F.R. § 20.1303.


ORDER

The overpayment of Chapter 30 educational assistance benefits in the calculated amount of $33,002.80 for the period from June 1999 and October 2002 was not properly created, and the appeal is granted. 

The issue of entitlement to waiver of the recovery of overpayment of Chapter 30 educational assistance benefits in the calculated amount of $33,002.80 is dismissed.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


